DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
 
Response to Amendment
The Amendment filed February 16, 2020 has been entered. Claims 1 and 4-11 remain pending in the application.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaran et al. (US 2016/0042144 A1) (hereinafter – Sankaran).

Regarding claim 1, Sankaran discloses A computer-implemented method of identifying anatomically relevant blood flow characteristics in a patient, the method comprising (Abstract and entire document):
receiving, in an electronic storage medium, a first patient-specific representation of at least a portion of vasculature of the patient having a lesion at one or more points (Para. [0069], “In one embodiment, step 401 may include acquiring a digital representation of a system, for instance, a patient ;
receiving values for one or more metrics of interest associated with one or more locations in the vasculature of the patient (Para. [0070], “In some embodiments, steps 403A and 403B may include determining that the received representation (e.g., from step 401) includes regions of interest.”);
determining a location of a diseased region in the vasculature of the patient using the received values for the one or more metrics of interest, by (Para. [0072], “In one embodiment, step 407 may include characterizing the disease type. In other words, step 407 may involve profiling a disease at each of the diseased sites. For example, step 405 may yield a binary indication of whether or not a region is diseased.”):
 receiving one or more observed lumen measurements of the vasculature of the patient, each observed lumen measurement corresponding to a respective position along a blood vessel of the at least portion of vasculature of the patient based on the first patient-specific representation (FIG. 4A-4C and corresponding paragraphs, see para. [0069], “In one embodiment, step 401 may include acquiring a digital representation of a system, for instance, a patient anatomy. In one embodiment, the digital representation (e.g., the memory or digital storage (e.g., hard drive, network drive) of a computational device such as a computer, laptop, DSP, server, etc.) may include an image scan of an individual, including the ascending aorta and coronary artery tree. The image scan may include scans from cardiac computed tomography (CCTA), MRI, ultrasound, etc.”);
 predicting or receiving a second patient-specific representation of at least a portion of the vasculature of the patient in a healthy condition, the second patient- specific representation including one or more healthy lumen measurements of the vasculature of the patient, wherein (Para. [0079], “In : 
each healthy lumen measurement in the second patient-specific representation corresponds to a respective one of the observed lumen measurements in the first patient-specific representation (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted at each point previously identified.); 
and the position of each healthy lumen measurement is at a same position in the vasculature of the patient as a position in the vasculature of the patient of the corresponding observed lumen measurement (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted at each point previously identified.);
generating a respective lumen narrowing score for each position along the blood vessel based on a comparison of each observed lumen measurement and the corresponding healthy lumen measurement (FIG. 5-7 show examples on progression or regression models at each point. And para. [0034], “(i) a prediction of how progression/regression of disease (e.g., lesions) effects FFR.sub.CT based on disease type, (ii) a selection of treatment options based on progression/regression of lesions, and/or ;
and determining the location of the diseased region along the blood vessel based on the generated one or more lumen narrowing scores (Para. [0043], “Where step 215 determines that a lesion is not significant (i.e., FFR.sub.CT is negative), step 215 may be followed by step 217, which may include determining whether the lesion becomes significant if plaque progresses by, for example, 20%.” A location is determined to be a bad legion based on FFR and other measurements);
generating a visualization of at least the diseased region (FIG. 5-7);
and outputting one or more selected values of the one or more metrics of interest, where the one or more selected values are associated with the diseased region (FIG. 5-7).
Regarding claim 4, Sankaran discloses The computer-implemented method of claim 1, wherein: the second patient-specific representation and the one or more healthy lumen measurements are predicted (Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a coronary segment, average lumen radius in the coronary segment, or by fitting a global radius curve for a coronary artery based on patient-specific lumen radius (e.g., using Gaussian kernel regression).”);
and the method further includes predicting the one or more healthy lumen measurements by: forming a plurality of regressors based on one or more of the observed lumen measurements and/or the determined diseased region (Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a coronary segment, average lumen radius in the coronary segment, or by fitting a global radius curve for a coronary artery based on patient-specific lumen radius (e.g., using Gaussian kernel regression).”);
determining one or more parameter values for each of the plurality of regressors (Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a ;
and performing a kernel regression of at least the diseased region to predict the one or more healthy lumen measurements (Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a coronary segment, average lumen radius in the coronary segment, or by fitting a global radius curve for a coronary artery based on patient-specific lumen radius (e.g., using Gaussian kernel regression).”).
Regarding claim 5, Sankaran discloses The computer-implemented method of claim 1, further comprising: determining the length or severity of the diseased region (Para. [0086], “In one embodiment, plot 501 may include progression/regression curve 507 for the effect of a proximal lesion experienced at location B, curve 509 for the effect of the proximal lesion experienced at location A, curve 511 for the effect of a distal lesion experienced at location B, and curve 513 for the effect, at location A, experienced as a result of the distal lesion. Plot 501 may indicate that the severity of a lesion, the impact of a lesion on blood flow, as well as a region where sensitivity is calculated as being relatively high, may be important in detecting treatments related to plaque progression/regression.”);
And determining one or more locations in the vasculature of the patient that is proximal to and/or distal to the determined location of the diseased region in which an acuity of the diseased region no longer exceeds a predetermined threshold (Para. [0040], “High FFR values (e.g., values closer to FFR=1) may indicate non-significant stenosis. For example, some embodiments may include an FFR threshold value of 0.8, where FFR>0.8 may indicate a negative diagnosis, or insignificant stenosis. By contrast, if FFR.ltoreq.0.8, an associated lesion may receive a positive diagnosis, meaning significant stenosis.” And FIG. 5-7, measurements are made at the stenosis and regions near the stenosis, where ffr is classified at each point of interest).
Regarding claim 6, Sankaran discloses The computer-implemented method of claim 5, wherein the acuity of the diseased region is characterized by the generated one or more lumen narrowing scores (FIG. 5-7 show examples on progression or regression models at each point. And para. [0034], “(i) a prediction of how progression/regression of disease (e.g., lesions) effects FFR.sub.CT based on disease type, (ii) a selection of treatment options based on progression/regression of lesions, and/or (iii) a quantified and output risk score based on a combination of remodeling index and FFR.sub.CT sensitivity to plaque geometry. “).
Regarding claim 7, Sankaran discloses The computer-implemented method of claim 1, wherein the visualization of the diseased region includes a display of one or more selected values at vascular locations proximal and/or distal to the diseased region, a table, graph, histogram, movable visual pin, or a combination thereof (FIG. 5-7).
Regarding claim 8, Sankaran discloses The computer-implemented method of claim 7, further comprising: providing interactive options to change one or more of range, magnification, or angle of the visualization of the diseased region (Para. [0051], “The quantifying and post-processing of step 309 may include selecting an output (e.g., an output display) out of several possibly displays. Step 309 may further include creating renderings of displays or adjusting displays in response to user input or interaction.”).
Regarding claim 9, Sankaran discloses The computer-implemented method of claim 1, further comprising: enabling an assessment of treatment options for the diseased region, based on the one or more selected values (Para. [0002], “Various embodiments of the present disclosure relate generally to disease assessment, treatment planning, and related methods. More specifically, particular embodiments of the present disclosure relate to systems and methods for treatment planning based on coronary plaque progression/regression curves.”).
Regarding claim 10, Sankaran discloses The computer-implemented method of claim 1, wherein a metric of interest associated with one or more locations in the vasculature of the patient comprises one or more of: a function of fractional flow reserve (FFR), including FFR, distal point of FFR recovery, or a delta or change in FFR; an instant wave free ratio (iFR); a coronary flow reserve (CFR); an anatomical characteristic including one or more of a vessel size or vessel thickness; a plaque characteristic including one or more of a local calcium score, local low intensity plaque score, a measure of spotty calcification, a remodeling index, and/or an indicia of plaque signs;   a radiodensity; and/or a blood flow characteristic including one or more of a blood flow rate or velocity, or a blood pressure (Para. [0043], “Where step 215 determines that a lesion is not significant (i.e., FFR.sub.CT is negative), step 215 may be followed by step 217, which may include determining whether the lesion becomes significant if plaque progresses by, for example, 20%.” A location is determined to be a bad legion based on FFR and other measurements).
Regarding claim 11, Sankaran discloses The computer-implemented method of claim 1, wherein each observed lumen measurement and each healthy lumen measurement of the vasculature of the patient respectively includes one or more of a radius, a diameter, an area, a circumference, a length, one or both elliptical radii, a torsion of the lumen, or a minima or maxima of the above (Para. [0031], “Sensitivity analysis may also be used to characterize how FFR responds to changes in radius or minimum lumen diameter (MLD), for example, in the form of FFR.sub.CT vs. MLD curves (as shown in FIGS. 6 and 7).”).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791